


Exhibit 10(q)

 

Mr. Leslie Moonves

c/o CBS Corporation

51 West 52nd Street

New York, NY 10019

 

Dear Mr. Moonves:

February 23, 2010

 

CBS Corporation (“Employer” and, together with its subsidiaries, the “Company”),
having an address at 51 West 52nd Street, New York, New York 10019, agrees to
continue to employ you and you agree to accept such continued employment upon
the following terms and conditions set forth in this agreement (this
“Agreement”).  The parties hereto acknowledge and agree that this Agreement
supersedes your existing employment agreement between the Employer and you dated
as of October 15, 2007, and as amended by the letter agreement between you and
Employer, dated December 17, 2008 (the “Prior Agreement”).

 

1.                                    Term.  The term of your employment
hereunder shall commence on February 23, 2010 (the “Start Date”) and shall end
on the earliest of (i) February 22, 2015, (ii) the date on which your employment
is terminated by Employer or you pursuant to paragraph 10 or (iii) the date of
your death or the date of termination of your employment by reason of incapacity
(determined in accordance with paragraph 9) (the “Employment Term”).  The period
from the Start Date until February 22, 2015, regardless of any earlier
termination, shall hereinafter be referred to as the “Original Employment Term.”

 

2.                                    Titles and Authority.

 

(a)                               Officer Positions and Reporting Lines.  During
the Employment Term, you will have the title of President and Chief Executive
Officer of Employer and will have the powers, responsibilities, duties and
authority customary for the chief executive officer of corporations of the size,
type and nature of the Company, including, without limitation, those powers,
responsibilities, duties and authority you had immediately prior to the Start
Date.  During the Employment Term, you will report solely and directly to the
Board of Directors of Employer (the “Board”) and, for so long as Sumner M.
Redstone serves as Executive Chairman and Founder of Employer, to the Executive
Chairman and Founder.  During the Employment Term, other than Sumner M.
Redstone, while he holds the office of Executive Chairman and Founder, you shall
be the highest ranking executive of the Company.  During the Employment Term,
your duties shall include all of your duties as of the Start Date, including the
public positioning of the Company, and you shall have the sole authority to
cause any Company business unit or operating division head, any executive
officer of Company and/or any other employee of

 

--------------------------------------------------------------------------------


 

Company, to report directly to you or another executive officer of Employer,
subject to any applicable employment agreement now existing with such head or
executive officer.

 

(b)                              Service on the Board and with Subsidiaries. 
You currently serve as a member of the Board.  During the Employment Term, the
Board will nominate you for reelection to the Board at the expiration of each
term of office, and you agree to serve as a member of the Board for each period
for which you are so elected.  You shall, subject to your election as such from
time to time and subject to your approval, and without additional compensation,
serve during the Employment Term in such additional offices of comparable or
greater stature and responsibility in the subsidiaries of Employer and as a
member of any committee of the Board or of the board of directors of any of
Employer’s subsidiaries, to which you may be elected, as approved by you, from
time to time.

 

(c)                               Full-Time Services and Other Activities. 
During the Employment Term, you agree to devote your entire business time,
attention and energies to the business of the Company, except for vacations,
illness or incapacity.  However, nothing in this Agreement shall preclude you
from serving as a member of the board of directors of any charitable,
educational, religious, entertainment industry trade, public interest or public
service organization, in each instance not inconsistent with the business
practices and policies of the Company, or from devoting reasonable periods of
time to the activities of the aforementioned organizations or from managing your
personal investments, provided that such activities do not materially interfere
with the performance of your duties and responsibilities hereunder.  Except for
your service on (i) the Board, (ii) the board of directors of Employer
subsidiaries, (iii) the board of directors or similar governing body of your
family foundation and of any other entity all of the beneficial interests of
which are owned by you and/or members of your family or (iv) the board of
directors of an organization as permitted by the immediately preceding sentence,
you shall not serve on the board of directors or similar governing body of any
business company or other business entity, excluding those on which you were
already elected to serve as of the Start Date, without the prior consent of the
Nominating and Governance Committee of Employer (or any successor to such
committee).

 

(d)                              Location.  During the Employment Term, you
shall render your services under this Agreement from Employer’s executive
offices in either the New York metropolitan area or the Los Angeles metropolitan
area, except for services rendered during business trips as may be reasonably
necessary.  You shall not be required to relocate outside of either the New York
metropolitan area or the Los Angeles metropolitan area.

 

3.                                    Cash Compensation.

 

(a)                               Salary.  During the Employment Term, Employer
shall pay you a base salary at the annual rate of Three Million Five Hundred
Thousand Dollars ($3,500,000) per annum.  The Compensation Committee of the
Board (the “Compensation Committee”) will review your salary at least annually
and may increase

 

--------------------------------------------------------------------------------


 

(but not decrease, including as it may be increased from time to time) the base
salary.  The result of any such annual review shall be reported to you by the
Compensation Committee promptly after it occurs.  The amount of annual base
salary actually paid to you will be reduced to the extent you elect to defer
such salary under the terms of any deferred compensation or savings plan or
arrangement maintained or established by Employer.  Your annual base salary
payable hereunder, without reduction for any amounts deferred as described in
the preceding sentence, is referred to herein as the “Salary.”  Employer shall
pay the portion of the Salary not deferred at your election in accordance with
its generally applicable payroll practices for senior executives of Employer,
but not less frequently than in equal monthly installments.  Your Deferred
Compensation, as defined in your prior employment agreement with the Employer
dated July 1, 2004, shall continue to periodically be credited (or debited) with
deemed positive (or negative) return calculated in the same manner, and at the
same times, as the deemed return on your account under Employer’s Excess
401(k) Plan for Designated Senior Executives (as such plan may be amended from
time to time, the “Excess 401(k) Plan”) is determined (it being understood and
agreed that, if at any time during which the Deferred Compensation remains
payable, your account balance in the Excess 401(k) Plan is distributed in full
to you, your Deferred Compensation account shall continue to be credited or
debited with a deemed return based on the investment portfolio in which your
Excess 401(k) Plan account was notionally invested immediately prior to its
distribution).   Deferred Compensation shall be paid to you in accordance with
the terms of this Agreement.  Employer’s obligation to pay the Deferred
Compensation (including the return thereon provided for in this paragraph) shall
be an unfunded obligation to be satisfied from the general funds of Employer.

 

(b)                              Annual Bonus Compensation.  In addition to your
Salary, during the Employment Term you shall be eligible to earn an annual bonus
for each whole or partial calendar year during the Employment Term, determined
and payable as follows (the “Bonus”):

 

(i)                                   Commencing with your Bonus for the 2010
calendar year, your target bonus for each calendar year during the Employment
Term shall be $12,000,000, provided that the Compensation Committee will review
your target bonus at least annually and may increase (but not decrease,
including as it may be increased from time to time) the target bonus.  The
result of any such annual review shall be reported to you by the Compensation
Committee promptly after it occurs.  Your target bonus, as it may be so
increased from time to time, is referred to herein as the “Target Bonus.”  As
the actual amount payable to you as Bonus will be dependent, among other things,
upon the achievement of the performance goal(s) referred to in paragraph
3(b)(ii), your actual Bonus may be less than, greater than or equal to the
Target Bonus.

 

(ii)                                A portion of your Bonus (the “Company-Wide
Performance Bonus Portion”) for each calendar year during the Employment

 

--------------------------------------------------------------------------------


 

Term, beginning with 2010, will be based upon achievement of one or more
Company-wide performance goals (the “Company-Wide  Performance Goal(s)”)
established in good faith by the Compensation Committee for such calendar year
pursuant to,  and determined in accordance with, Employer’s Senior Executive
Short-Term Incentive Plan, as the same may be amended from time to time
(together with any successor plan, the “Senior Executive STIP”); provided,
however, that for the partial calendar year in 2015, the applicable performance
goal(s) shall be adjusted to reflect budgeted Company performance for the
shortened performance period and the performance period shall end coincident
with the end of the Original Employment Term.  The Company-Wide Performance
Goal(s) shall satisfy the following requirements (the “Incentive Goal
Parameters”):

 

a.             The Company-Wide Performance Goal(s) will be the same as the
performance goal(s) used to determine the amount of bonus payable to any other
executive of the Employer who participates in the Senior Executive STIP and who
has Company-wide responsibilities;

 

b.            The Company-Wide Performance Goal(s) will be challenging, but
reasonably achievable; and

 

c.             For each calendar year, the level of difficulty in achieving the
Company-Wide Performance Goal(s) for that calendar year will not be
significantly more difficult (as determined at the time such Company-Wide
Performance Goal(s) are established, taking into account all relevant facts and
circumstances, including the Company’s relative financial and stock performance,
general market conditions and market conditions affecting diversified media and
entertainment companies) than was the level of difficulty of achieving the
Company-Wide Performance Goal(s) applicable to the immediately preceding
calendar year.  For avoidance of doubt, the fact that the target with respect to
Company-Wide Performance Goal(s) increases from one year to the following year
shall not be presumed, in and of itself, to mean that such Company-Wide
Performance Goal(s) for the calendar year are significantly more difficult to
attain than the Company-Wide Performance Goal(s) for the immediately preceding
calendar year.

 

You shall have meaningful input with the Compensation Committee prior to the
determination of the Company-Wide Performance Goal(s) for each calendar year,
but the Compensation

 

--------------------------------------------------------------------------------


 

Committee will have final power and authority concerning the establishment of
such goal(s).

 

(iii)                             With respect to the Company-Wide Performance
Bonus Portion:

 

·                If the Company achieves less than 80% of the Company-Wide
Performance Goal(s) for the calendar year (or portion thereof), you shall not
have a right to payment of any Bonus with respect to the Company-Wide
Performance Bonus Portion;

 

·                If the Company achieves 80% of the Company-Wide Performance
Goal(s) for the calendar year (or portion thereof), the Company-Wide Performance
Bonus Portion shall be an amount in U.S. Dollars of no less than the product of
(i) 0.8 multiplied by (ii) the product of 0.85 multiplied by the Target Bonus;

 

·                If the Company achieves 100% of the Company-Wide Performance
Goal(s) for the calendar year (or portion thereof), the Company-Wide Performance
Bonus Portion shall be an amount in U.S. Dollars of no less than the product of
(i) 1.0 multiplied by (ii) the product of 0.85 multiplied by the Target Bonus;
and

 

·                If the Company achieves 120% or more of the Company-Wide
Performance Goal(s) for the calendar year (or portion thereof), the Company-Wide
Performance Bonus Portion shall be an amount in U.S. Dollars of no less than the
product of (i) 1.2 multiplied by (ii) the product of .85 multiplied by the
Target Bonus;

 

·                For achievement at an intermediate point between 80% and 100%,
and between 100% and 120%, the Company-Wide Performance Bonus Portion will be
interpolated on a straight-line basis between the respective Company-Wide
Performance Bonus Portion delivered at such percentages.

 

Notwithstanding anything herein to the contrary, the Compensation Committee
shall not be precluded from authorizing the payment to you of a Bonus which
exceeds the Company-Wide Performance Bonus Portion determined under the above
schedule, including, without limitation, based on the terms and conditions of
the Senior Executive STIP.

 

(iv)                            In addition to the Company-Wide Performance
Bonus Portion, the remainder of your Bonus shall be determined in the reasonable

 

--------------------------------------------------------------------------------


 

discretion of the Compensation Committee taking into account all relevant
factors, including individual and other performance goals.

 

(v)                               Your Bonus for the 2010 calendar year shall
not be subject to any proration notwithstanding the Start Date of this
Agreement.  For the partial year 2015, your annual Target Bonus shall be
prorated to reflect the shorter performance period.

 

(vi)                            Your Bonus for any calendar year, including a
Bonus for the last partial year of the Employment Term, shall be payable during
the period January 1st through February 28th of the following calendar year. 
For the avoidance of doubt, it is understood that you will receive the Bonus
that is determined by the Compensation Committee for you for each calendar year
in which you were employed, even if you are not employed on February 28th of the
following year or on the actual date on which bonuses are paid for such year.

 

(vii)                         In the event that the current Senior Executive
STIP is amended or terminated, you will be given an opportunity under the
amended or successor plan to earn bonus compensation equivalent to the amount
that you could have earned under this paragraph 3(b), but subject to the same
limitations, and any such bonus and/or bonus plan shall not modify the Incentive
Goal Parameters.

 

4.                                    Long Term Compensation.  In addition to
your Salary and Bonus, you shall receive the following grants of long-term
compensation under the CBS Corporation 2009 Long-Term Incentive Plan (together
with any successor plan, the “LTIP”):

 

(a)                               Stock Option Grants.

 

(i)                                   You shall receive an option under the LTIP
to purchase Three Million (3,000,000) shares of CBS Corporation Class B Common
Stock, par value $0.001 per share (the “Class B Common Stock”), following the
close of trading on the New York Stock Exchange on the third trading day
following the Company’s public announcement of the arrangements set forth in
this Agreement (the “2010 Option Grant Date”), provided that you are employed by
Employer on the 2010 Option Grant Date (the “2010 Option”).  The 2010 Option
shall have a term of eight (8) years and shall have an exercise price equal to
the closing price of one share of Class B Common Stock on the 2010 Option Grant
Date.  The 2010 Option shall vest in four (4) equal installments on each of the
first, second, third and fourth anniversaries of the 2010 Option Grant Date,
provided that on each respective vesting date, you remain employed with the
Company, and subject to acceleration and all

 

--------------------------------------------------------------------------------


 

other applicable provisions of this Agreement. Except as otherwise provided
herein, the terms and conditions set forth in an option agreement evidencing the
2010 Option shall be no less favorable to you than the terms and conditions
generally applicable to other senior executives of Employer.

 

(ii)                                On the first anniversary of the 2010 Option
Grant Date (or if the first anniversary of the 2010 Option Grant Date is not a
trading day, on the first trading day after such first anniversary) (the “2011
Option Grant Date”), you shall receive an option under the LTIP to purchase an
additional Three Million (3,000,000) shares of Class B Common Stock, provided
that you are employed by Employer on the 2011 Option Grant Date (the “2011
Option”); provided, however, that the number of shares of Class B Common Stock
subject to the 2011 Option shall be increased to the extent that a greater
number of shares is required to deliver an Option Grant Date Value (as
hereinafter defined) that, when combined with the Option Grant Date Value of the
2010 Option, is equal to Forty Million Dollars ($40,000,000); provided, further,
that (a) in no event shall the number of shares of Class B Common Stock subject
to the 2011 Option exceed Four Million (4,000,000) shares of Class B Common
Stock, and (b) the Compensation Committee shall retain the discretion to reduce
the number of shares of Class B Common Stock subject to the 2011 Option, but not
below 3,000,000 shares, if the Compensation Committee determines that Employer’s
financial and stock performance during calendar year 2010 is significantly worse
than the financial and stock performance relative to its diversified media and
entertainment peer companies.  The minimum and the maximum number of shares to
be granted under the 2011 Option shall be equitably adjusted in the case of a
stock split, spin-off, etc. in accordance with the adjustment provisions of the
LTIP.  The Option Grant Date Values of the 2010 Option and 2011 Option shall be
determined as of their respective grant dates.  For purposes of this Agreement,
the “Option Grant Date Value” of a stock option shall equal the grant date fair
value determined in accordance with the Financial Accounting Standards Board’s
Accounting Standards Codification (FASB ASC) Topic 718, Compensation — Stock
Compensation, employing the same assumptions and methodologies that are applied
for purposes of Employer’s financial accounting statements.  The 2011 Option
shall vest in four (4) equal installments, with the first three installments
vesting on each of the first, second and third anniversaries of the 2011 Option
Grant Date and the fourth installment vesting on the last day of the Original
Employment Term, provided that on each respective vesting date, you remain
employed with the Company,

 

--------------------------------------------------------------------------------


 

and subject to acceleration and all other applicable provisions of this
Agreement.  The 2011 Option shall have a term of eight (8) years and shall have
an exercise price equal to the closing price of one share of Class B Common
Stock on the 2011 Option Grant Date.  Except as otherwise provided herein, the
terms and conditions set forth in an option agreement evidencing the 2011 Option
shall be no less favorable to you than the terms and conditions generally
applicable to other senior executives of Employer.

 

(iii)                             During each of the calendar years 2012, 2013
and 2014, the Compensation Committee will consider granting to you additional
stock options  to purchase shares of CBS Corporation Class B Common Stock under
the LTIP as and when other senior members of the Company’s management team
reporting to you are considered for annual equity grants by the Compensation
Committee (any such discretionary option grant, a “Discretionary Option Grant”);
provided, however, that such consideration by the Compensation Committee does
not guarantee (and should not be construed as a guarantee) that you will receive
a Discretionary Option Grant in any such calendar year.  The amount of any such
grant(s) will be determined by the Compensation Committee, in its sole and
reasonable discretion, with the objective and intent of creating shareholder
value by maintaining the long-term incentive for you with regard to your
existing and future equity holdings and equity-based awards that is consistent
with the projected level of incentive and value for you from such equity
holdings and equity-based awards that the Compensation Committee (with input
from its independent compensation consultant) originally intended to establish,
throughout the Employment Term. The Compensation Committee, when considering
whether it believes any such Discretionary Option Grant may be appropriate, will
take into account the Employer’s financial and stock performance relative to its
diversified media and entertainment peer companies, and, in particular whether
the Company’s financial and stock performance is due, at least in part, to
operating factors that have generally affected companies in the industry in a
similar fashion.  Any Discretionary Option Grant shall be subject to the terms
and conditions set forth in the agreement evidencing such grant, which, except
as otherwise provided herein, shall be no less favorable to you than the terms
and conditions generally applicable to other senior executives of Employer,
provided that any such Discretionary Option Grant will provide for vesting in
full not later than the last day of the Original Employment Term (provided you
remain employed on such date), and subject to acceleration and all other
applicable provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

(b)                              Restricted Stock Units.

 

(i)                                   Beginning with the date of execution of
this Agreement by both parties and automatically on each of the first, second,
third and fourth anniversaries thereafter during the Employment Term (each an
“RSU Grant Date”), you shall receive an award of restricted stock units (the
“RSUs”) under the LTIP, provided that you are employed by Employer on the
applicable RSU Grant Date.  One-half of the RSUs underlying each grant shall be
subject to performance- and time-based vesting conditions (“PRSUs”), and the
other half shall be subject only to time-based vesting conditions (the “TRSUs”),
in each case determined as of the RSU Grant Date.  The initial grant of RSUs
shall have a grant date value equal to Eight Million Dollars ($8,000,000), and
each subsequent RSU grant thereafter shall have a grant date value that is Five
Hundred Thousand Dollars ($500,000) more than the grant date value of the
preceding grant (each, an “RSU Grant Date Value”).  The number of RSUs granted
on any RSU Grant Date (rounded down to a whole unit for any fractional unit)
shall be determined by dividing the RSU Grant Date Value by the closing price of
one share of Class B Common Stock on the RSU Grant Date.  The number of PRSUs
granted on each RSU Grant Date shall be referred to herein as the “Target PRSU
Award.”  Each RSU shall correspond to one share of Class B Common Stock.

 

(ii)                                TRSUs granted pursuant to paragraph
4(b)(i) shall vest in three (3) equal installments on each of the first, second
and third anniversaries of the applicable RSU Grant Date (or, if earlier, on the
last day of the Original Employment Term), provided that you are employed on
each such vesting date and subject to acceleration and all other applicable
provisions of this Agreement.

 

(iii)                             The Compensation Committee shall establish a
performance goal requirement with respect to each grant of PRSUs made pursuant
to paragraph 4(b)(i), which requirement shall be consistent with the Incentive
Goal Parameters described in paragraphs 3(b)(ii)b and 3(b)(ii)c, that shall
apply in respect of a performance period that shall end no later than
December 31st of the calendar year during which the RSU Grant Date occurs.  The
performance goal established by the Compensation Committee for each grant of
PRSUs shall be based on a level of achievement against Employer’s budgeted Free
Cash Flow (as defined in the LTIP), as approved by the Board for each relevant
calendar year, provided that such goal shall be adjusted for any performance
period that is less than a full calendar year to reflect budgeted Company

 

--------------------------------------------------------------------------------


 

performance for the shortened performance period.  You shall have meaningful
input with the Compensation Committee prior to the determination of the
performance goal relating to the PRSUs for each performance period, but the
Compensation Committee will have final power and authority concerning the
establishment of such goal; provided, however, that if the Compensation
Committee establishes a performance goal for PRSUs granted to other senior
executives of the Company, which is based on Employer’s budgeted Free Cash Flow,
the same performance goal shall be applicable to your PRSU grant for such
calendar year.

 

(iv)                            As of the last day of each performance period,
Employer’s actual Free Cash Flow shall be measured against the performance goal
established for such performance period, after taking into account any
permissible adjustments to such goal, and the degree of achievement (expressed
as a percentage) will be used to calculate the number of shares that you will
receive, in accordance with the following schedule:

 

·                If the Company achieves less than 80% of the performance goal
for the performance period, the Target PRSU Award will be forfeited;

 

·                If the Company achieves 80% of the performance goal for the
performance period, the number of shares to be delivered under the award will be
80% of the Target PRSU Award;

 

·                If the Company achieves 100% of the performance goal for the
performance period, the number of shares to be delivered under the award will be
100% of the Target PRSU Award; and

 

·                If the Company achieves 120% or more of the performance goal
for the performance period, the number of shares to be delivered under the award
will be 120% of the Target PRSU Award.

 

For achievement at an intermediate point between 80% and 100%, and between 100%
and 120%, the number of shares of Class B Common Stock to be delivered will be
interpolated on a straight-line basis between the respective numbers of shares
to be delivered at such percentages.  Fractional shares will be aggregated and
rounded to the next higher whole share.

 

(v)                               The number of PRSUs, determined pursuant to
clause (iv) above, shall vest on the later of (A) the first anniversary of the
RSU Grant Date (or, in the case of the 2014 grant of PRSUs, on the last day of

 

--------------------------------------------------------------------------------

 

the Original Employment Term) or (B) the date the Compensation Committee
certifies that at least minimum threshold performance has been achieved for the
relevant calendar year, which certification shall take place no later than
seventy-four (74) days following the end of the relevant calendar year (the
“PRSU Vest Date”), provided that you are employed on the applicable PRSU Vest
Date (other than with respect to a certification by the Compensation Committee
after the Original Employment Term, in which case you are not required to be
employed) and subject to acceleration and all other applicable provisions of
this Agreement.

 

(vi)                          RSUs (both PRSUs and TRSUs) shall be payable only
in shares of Class B Common Stock.  The PRSUs and the TRSUs shall also accrue
dividend equivalents in accordance with the LTIP, provided that in the case of
PRSUs, dividend equivalents shall be accrued and paid only with respect to the
Target PRSU Award, unless actual performance results in payment of a lesser
number of shares of Class B Common Stock than under the Target PRSU Award, in
which case dividend equivalents shall be paid only with respect to such lesser
number.  Subject to the terms and conditions set forth in this paragraph 4(b) or
as otherwise provided herein, the RSUs shall be subject to the terms and
conditions set forth in the agreement evidencing the grant of such RSUs.

 

(vii)                      Prior to the end of each calendar year during the
Employment Term, you will have an option to defer the settlement of the RSUs
that will be awarded during the following year.  You may elect to defer the
settlement of such RSUs as follows: for up to ten (10) years after the RSUs vest
for in-service distributions, and for up to three (3) years after your
Separation from Service (as defined in paragraph 10) with the Company for
post-termination distributions.  If a timely election to defer is not made for
any RSUs, shares delivered in settlement of TRSUs shall be delivered within ten
(10) business days following the applicable vesting date, and shares delivered
in settlement of PRSUs shall be delivered during the period January 1st through
March 15th of the calendar year after the calendar year in which they are
granted promptly following the PRSU Vest Date.  Notwithstanding any of the
foregoing, to the extent required to comply with Section 409A (as defined in
paragraph 10), the settlement of each deferred RSU will be deferred to the date
determined in accordance with paragraph 10(d)(v) if such date is later than the
date on which settlement would otherwise occur.

 

In the event of a conflict between the terms and conditions set forth in this
paragraph 4 and the terms and conditions set forth in an agreement(s) or
plan(s) 

 

--------------------------------------------------------------------------------


 

evidencing the grant of the awards contemplated by paragraphs 4(a) and (b), the
terms of this Agreement shall control.

 

5.                                    Benefits.

 

(a)                               During the Employment Term, you shall be
entitled to participate in such life and medical insurance, pension and other
employee benefit plans as the Company may have or establish from time to time
and in which other Company executives with corporate-wide responsibilities are
eligible to participate.  The foregoing, however, shall not be construed to
require Employer or any of its subsidiaries to establish any such plans or to
prevent the modification or termination of such plans once established, and no
such action or failure thereof shall affect this Agreement; provided that no
such modification or termination shall be applicable to you unless also equally
applicable to all other Company executives with corporate-wide
responsibilities.  All benefits you may be entitled to as an employee of
Employer shall be based upon your Salary and not upon any bonus compensation
due, payable or paid to you hereunder, except where the benefit plan expressly
provides otherwise.  You shall be entitled to four (4) weeks paid vacation
during each calendar year during the Employment Term.

 

(b)                              Employer shall provide you with life insurance
during the Employment Term at Employer’s cost, the beneficiary or beneficiaries
of which life insurance shall be designated by you or the assignee of such
policy in accordance with the following sentence.  Employer shall determine the
life insurance carrier and the coverage level to be provided on an annual basis
shall be the maximum amount of coverage that the Employer is able to secure on
your behalf (unless the intent of the parties is otherwise), subject to the
limitation that annual premium cost of such life insurance coverage to Employer
shall in no event exceed One Hundred Fifty Thousand Dollars ($150,000); and
provided, further, that the terms and conditions under which the life insurance
is provided, shall be no less favorable than those currently in effect for you. 
You shall have the right to assign the policy for such life insurance to your
spouse and/or issue or to a trust or trusts primarily for the benefit of your
spouse or issue.

 

(c)                               The limitation on eligible compensation taken
into account for purposes of calculating your plan benefit under the CBS
Retirement Excess Pension Plan (or any other non-qualified supplemental
retirement plan in which you actively participate now or in the future) (each, a
“SERP”) shall be deemed to be an amount equal to your Salary; provided, however,
that if any such SERP is frozen as to future benefit accruals after your Start
Date, you shall be treated as continuing to accrue benefits as set forth in this
paragraph 5(c) under such SERP through the end of the Employment Term.

 

6.                                    Business Expenses, Perquisites.  (a)  
During the Employment Term, you shall be reimbursed for such reasonable travel
and other expenses incurred in the performance of your duties hereunder on a
basis no less favorable than that provided by Employer to its senior executives
other than Employer’s Executive Chairman and Founder, but in any event on a
basis consistent with that provided to you, or agreed to be provided to you,
immediately prior to the date of this Agreement.

 

--------------------------------------------------------------------------------


 

(b)                              Employer shall pay all fees and expenses of
your counsel and other fees and expenses which you may incur in an effort to
establish entitlement to compensation or other benefits under this Agreement in
accordance with paragraph 20.  During the Employment Term, you shall be entitled
to the use of a private plane in accordance with Employer policy on a basis no
less favorable than that provided by Employer to any of its senior executives at
your level or below (accompanied by your spouse, at your option and, unless your
spouse’s presence is required by the Company, at your cost) but in any event no
less favorable to you than had previously been provided to you immediately prior
to the date of this Agreement.  During the Employment Term, you also shall be
entitled to other perquisites, including provision for insurance of a car (the
“Perquisites”), in accordance with Employer policy on a basis no less favorable
than that provided by Employer to any of its senior executives other than
Employer’s Executive Chairman and Founder.

 

(c)                               Commencing with the calendar year beginning
January 1, 2007 (as previously agreed and described in paragraph 6(c) of the
Prior Agreement) and thereafter during the Employment Term, Employer shall pay
(either directly to the applicable New York State and Local taxing authorities
as tax withholdings or to you as a reimbursement for New York State and Local
taxes and fees, together with interest or penalties thereon) in respect of any
incremental New York State and Local taxes and fees (net of Federal Tax benefit
and subject to New York Credits on California Resident Tax Returns), an amount
that shall place you in the same after-tax economic position that you would have
enjoyed had you not incurred such incremental New York State and Local taxes and
fees resulting from the time you provide services for Company in the State of
New York or the City of New York. All such claimed incremental New York State
and Local taxes and fees shall be reviewed and validated by the Compensation
Committee and Employer shall provide you with detailed support for its
calculation for the amount to be reimbursed to you or paid to the applicable
taxing authority.  You shall promptly notify Employer of any New York State or
Local taxing authority’s assertion during an audit in respect of any payment by
Employer, related to the incremental New York State and Local taxes and fees, on
your behalf or reimbursement to you, but you shall be under no obligation to
defend against such claim by the New York State or Local taxing authority unless
Employer requests, in writing, that you undertake the defense of such claim on
behalf of Employer and at Employer’s sole expense.  In such event, Employer may
elect to control the conduct to a final determination through counsel of its own
choosing and at its sole expense, of any audit, administrative or judicial
proceeding involving an asserted liability related to the incremental New York
State and Local taxes and fees and you shall not settle, compromise or concede
such incremental New York State and Local taxes and fees and shall cooperate
with Employer in each phase of the contest.  No payments or reimbursement shall
be made later than (i) the end of the calendar year following the calendar year
in which the taxes are remitted to the taxing authority, or (ii) where as a
result of the audit or proceeding relating to taxes not previously remitted, the
end of the calendar year following the year in which the audit is completed or
there is a final and non-appealable settlement or other resolution of the
proceeding.

 

--------------------------------------------------------------------------------


 

(d)                             Employer shall pay or reimburse you (promptly
following your submission of reasonably documented expenses) for the cost of
constructing a dedicated work area in your home for you to be able to screen and
evaluate television and film programming material and perform other work
activities, subject to a maximum contribution of Two Hundred Thousand Dollars
($200,000).  Additionally, Employer agrees to equip such work area to your
specifications, provided that the equipment to be supplied by Employer shall
have a maximum value equal to Three Hundred Thousand Dollars ($300,000).  Given
the expected depreciation and the associated cost of removal, you shall be
entitled to keep any such equipment following the end of the Employment Term.

 

7.                                    Competitive Assessment.  Notwithstanding
the foregoing paragraphs 3 through 6, if, in connection with the annual review
of your Salary and Target Bonus, it is determined that your annualized target
compensation package (consisting of Salary, Target Bonus and target long-term
incentives, without regard to any deferrals) is, in the aggregate, less than
that of other chief executive officer(s) of comparably-sized diversified media
and entertainment companies (to be determined by the Compensation Committee with
input from its independent compensation consultant), the Compensation Committee
will consider an increase to your annual target compensation package, taking
into account the financial and stock performance of Employer relative to other
diversified media and entertainment peer companies and, in particular, to the
comparably-sized diversified media and entertainment companies that have chief
executive officers whose annualized target compensation exceeds yours.

 

8.                                    Exclusive Employment, Etc.

 

(a)                               Non-Competition.  You agree that your
employment hereunder is on an exclusive basis, and that during the period (the
“Non-Compete Period”) beginning on the Start Date and ending on the first
anniversary of the end of the Employment Term (provided, however, that if you
remain employed and are being paid on Company’s payroll through the end of the
Original Employment Term, the Non-Compete Period will end on the last day of the
Original Employment Term), other than as permitted by paragraph 2(c), you will
not engage in any other business activity which is in conflict with your duties
and obligations (including your commitment of time) hereunder.  You agree that
during the Non-Compete Period you shall not, directly or indirectly, engage in
or participate as an owner, partner, holder or beneficiary of stock, stock
options or other equity interest, officer, employee, director, manager, partner
or agent of, or consultant for, any company or business competing with the
Company; provided, however, that nothing herein shall prevent you from
participating in any investment activities specifically allowed under paragraph
2(c) and from investing as less than a one (1%) percent stockholder in the
securities of any company listed on a national securities exchange or quoted on
an automated quotation system.

 

(b)                              No Solicitation of Employees.  You agree that
during the Employment Term and for the period provided below after the
termination of your employment for any reason, you will not employ any
Restricted Employee (as defined

 

--------------------------------------------------------------------------------


 

below), or in any way induce or attempt to induce any Restricted Employee to
leave the employment of Employer or any of its affiliates.  You agree that you
will not take the actions described in the preceding sentence (i) with respect
to any Restricted Employee at the level of Vice President or above for one
(1) year after the termination of your employment for any reason, and (ii) with
respect to any Restricted Employee at the level of director for six (6) months
after the termination of your employment for any reason.  “Restricted Employee”
refers to any person employed by Employer or any of its subsidiaries or their
respective predecessors or previously employed by Employer or any of its
subsidiaries or their respective predecessors (unless at such time such person
has not been employed by Employer and/or any of its subsidiaries or their
respective predecessors for at least six (6) months).

 

(c)                               Confidential Information.  You agree that,
during the Employment Term or at any time thereafter, you will not use for your
own purposes, or disclose to or for the benefit of any third party, any trade
secret, proprietary or non-public information relating to the Company
(“Confidential Information”) (except as may be required by law but only after
prior notice to Employer (to the extent not prohibited by law) or in the
performance of your duties hereunder consistent with the Company’s policies) and
you will comply with any and all confidentiality obligations of the Company to a
third party which you know or should know about, whether under agreement or
otherwise.  Confidential Information shall include, without limitation, trade
secrets; inventions (whether or not patentable); technology and business
processes; business, product or marketing plans; sales and other forecasts;
financial information; client lists or other intellectual property; information
relating to compensation and benefits; public information that becomes
proprietary as a result of Employer’s compilation of that information for use in
its business; documents (including any electronic record, videotapes or
audiotapes); and oral communications incorporating Confidential Information. 
Notwithstanding the foregoing, Confidential Information shall be deemed not to
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by you in violation of this Agreement or
by any other person who directly or indirectly receives such information from
you or at your direction in violation of this Agreement, or (ii) is or becomes
available to you on a non-confidential basis from a source which is entitled to
disclose it to you.

 

(d)                             Employer Ownership.  The results and proceeds of
your services to the Company, whether or not created during the Employment Term,
including, without limitation, any works of authorship resulting from your
services and any works in progress resulting from such services, shall be
works-made-for-hire and Employer shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, with the right to
use, license or dispose of the works in perpetuity in any manner Employer
determines in its sole discretion without any further payment to you, whether
such rights and means of use are now known or hereafter defined or discovered. 
If, for any reason, any of the results and proceeds of your services to the
Company are not legally deemed a work-made-for-hire and/or there are any rights
in such results and proceeds which do not accrue to Employer under this
paragraph 8(d), then you hereby irrevocably assign any and all of your right,
title and interest thereto, including, without

 

--------------------------------------------------------------------------------


 

limitation, any and all copyrights, patents, trade secrets, trademarks and/or
other rights of every nature in the work, and Employer shall have the sole right
to use, license or dispose of the work in perpetuity throughout the universe in
any manner Employer determines in its sole discretion without any further
payment to you, whether such rights and means of use are now known or hereafter
defined or discovered.  Upon request by Employer, whether or not during the
Employment Term, you shall do any and all things (at Employer’s expense) which
Employer may reasonably deem useful or desirable to establish or document
Employer’s rights in the results and proceeds of your services to the Company,
including, without limitation, the execution of appropriate copyright, trademark
and/or patent applications, assignments or similar documents.  You hereby
irrevocably designate the General Counsel, Secretary or any Assistant Secretary
of Employer as your attorney-in-fact with the power to take such action and
execute such documents on your behalf.  To the extent you have any rights in
such results and proceeds that cannot be assigned as described above, you
unconditionally and irrevocably waive the enforcement of such rights.  This
paragraph 8(d) is subject to, and does not limit, restrict, or constitute any
waiver by Employer of any rights of ownership to which Employer may be entitled
by operation of law by virtue of Employer or any of its affiliates or
predecessors being your employer.

 

(e)                               Litigation.  You agree that during the
Employment Term and for a one-year period thereafter and, if longer, during the
pendency of any litigation or other proceeding, (i) you shall not communicate
with anyone (other than your attorneys and tax advisors and except to the extent
required by law or necessary in the performance of your duties hereunder) with
respect to the facts or subject matter of any pending or potential litigation,
or regulatory or administrative proceeding involving Employer or any of its
affiliates or predecessors, other than any litigation or other proceeding in
which you are a party-in-opposition, without giving prior notice to Employer or
Employer’s counsel, and (ii) in the event that any other party attempts to
obtain information or documents from you with respect to matters possibly
related to such litigation or other proceeding, you shall promptly so notify
Employer’s counsel unless you are prohibited from doing so under applicable
law.  You agree to cooperate, in a reasonable and appropriate manner, with
Employer and its attorneys, both during and after the termination of your
employment or services, in connection with any litigation or other proceeding
arising out of or relating to matters in which you were involved prior to the
termination of your employment or services to the extent Employer pays all
reasonable expenses you incur in connection with such cooperation (including,
without limitation, the fees and expenses of your counsel) and to the extent
such cooperation does not unreasonably interfere with your personal or
professional schedule.

 

(f)                                No Right to Write Books, Articles, Etc. 
During the Employment Term and for two (2) years thereafter but not beyond the
end of the Original Employment Term, except in the course of the performance of
your duties and responsibilities or otherwise as authorized by the Board, you
shall not prepare (other than personal notes and/or a diary) or assist any
person or entity in the preparation of any books, articles, radio broadcasts,
electronic communications, television or motion picture productions or

 

--------------------------------------------------------------------------------


 

other creations, concerning Employer or any of its affiliates or predecessors or
any of their officers, directors, agents, employees, suppliers or customers.

 

(g)                              Return of Property.  All documents, data,
recordings, or other property, whether tangible or intangible, including all
information stored in electronic form, obtained or prepared by or for you and
utilized by you in the course of your employment with Employer shall remain the
exclusive property of Employer and shall remain in Employer’s exclusive
possession at the conclusion of your Employment Term.  In the event of the
termination of your employment or services for any reason, Employer reserves the
right, to the extent permitted by law and in addition to any other remedy
Employer may have, to deduct from any monies otherwise payable to you the
following: (i) all undisputed amounts you may owe, pursuant to a legally
enforceable agreement, to Employer or any of its affiliates or predecessors at
the time of or subsequent to the termination of your employment or services with
Employer; and (ii) the value of Employer property which you are required to
return and which you retain in your possession after the termination of your
employment or services with Employer following Employer’s written request for
same and your failure to return same.  In the event that the law of any state or
other jurisdiction requires the consent of any employee for such deductions,
this Agreement shall serve as such consent.  Notwithstanding anything in this
paragraph 8(g) to the contrary, Employer will not exercise such right to deduct
from any monies otherwise payable to you to the extent such offset would result
in a violation of Section 409A.

 

(h)                              Non-Disparagement.  You and, to the extent set
forth in the next sentence, Employer agree that each party shall not, during the
Employment Term and for one (1) year thereafter, criticize, ridicule or make any
statement which disparages or is derogatory of the other party in any non-public
communication with any customer, client or member of the investment community or
media or in any public communication.  Employer’s obligations under the
preceding sentence shall be limited to communications by its senior corporate
executives having the rank of Senior Vice President or above (“Specified
Executives”), and it is agreed and understood that any such communication by any
Specified Executive (or by any executive at the behest of a Specified Executive)
shall be deemed to be a breach of this paragraph 8(h) by Employer. 
Notwithstanding the foregoing, neither you nor Employer shall be prohibited from
making statements in response to statements by the other party (or in your case,
with respect to any Specified Executives) that criticize or ridicule or are
disparaging or derogatory, provided that the responsive statements do not
criticize or ridicule and are not disparaging or derogatory.

 

(i)                                  Injunctive Relief, Etc.  Employer has
entered into this Agreement in order to obtain the benefit of your unique
skills, talent and experience.  You acknowledge and agree that any violation of
paragraphs 8(a) through 8(h) will result in irreparable damage to Employer, and,
accordingly, Employer may obtain injunctive and other equitable relief for any
breach or threatened breach of such paragraphs, in addition to any other
remedies available to Employer.  You and Employer agree that the restrictions
and remedies contained in paragraphs 8(a) through 8(h) are reasonable and that
it is your intention and the intention of Employer that such restrictions and
remedies

 

--------------------------------------------------------------------------------


 

shall be enforceable to the fullest extent permissible by law.  If it is found
by a court of competent jurisdiction that any such restriction or remedy is
unenforceable but would be enforceable if some part thereof were deleted or the
period or area of application reduced, then such restriction or remedy shall
apply with such modification as shall be necessary to make it enforceable.

 

(j)                                  Survival.  Your obligations under
paragraphs 8(a) through 8(h) and Employer’s obligations under paragraph
8(h) shall remain in full force and effect for the entire period provided
therein (and only for such period, subject, however, to the provisions of
paragraph 12(h)), notwithstanding the termination of your employment pursuant to
paragraph 10 hereof or otherwise, or the expiration of the Original Employment
Term.

 

9.                                    Incapacity.  In the event you become
totally medically disabled and you will not be able to substantially perform
your duties for at least six (6) consecutive months or a total of 180 days
during any 270 day period, the Board, at any time after such disability has
continued for 60 consecutive days, may determine, provided such determination is
made while the disability is still in effect, that Employer requires such duties
and responsibilities be performed by another executive.  In the event that you
become “disabled” within the meaning of such term under Employer’s Short-Term
Disability (STD) and its Long-Term Disability (LTD) program, you will first
receive benefits under the STD program for the first 26 weeks of absence in
accordance with such program, which will be equal to your Salary, and the amount
of such benefits will offset any Salary that otherwise would be paid to you
pursuant to this Agreement.  Thereafter, you will be eligible to receive
benefits under the LTD program in accordance with its terms.  For purposes of
this Agreement, you will be considered to have experienced a termination of
employment with Employer as of the date you first become eligible to receive
benefits under the LTD program, or, if you do not become eligible to receive
benefits under the LTD program, on the date following the sixth consecutive
month in which you have not been able to substantially perform your duties
hereunder (“Disability Termination Date”), and until that time you shall be
treated for all purposes of this Agreement as an active employee of Employer. 
Upon your Disability Termination Date, your benefits will be the following in
accordance with the payment provisions set forth in paragraph 10(d)(iii) and
subject to the provisions of paragraph 10(d)(v):

 

(i)                                  Employer will pay your Accrued Compensation
and Benefits (as defined below in paragraph 10(d)(ii));

 

(ii)                              Employer will pay you a prorated Bonus for the
year of your termination of employment based on your Target Bonus and the number
of calendar days of such year elapsed through the date of your termination of
employment;

 

(iii)                          all of your outstanding unvested Employer stock
options will vest, and all such options and all of your outstanding options that
have previously vested will remain exercisable for the greater of three

 

--------------------------------------------------------------------------------


 

years and the period provided for under the terms of the applicable award
agreement, but in no event beyond their normal expiration date;

 

(iv)                          all of your unvested and outstanding restricted
stock and/or restricted stock units and any other type of equity awards that are
then unvested and outstanding, in each case, as of the date on which the
Employment Term ends shall vest and be settled within ten (10) business days
after your termination date; and

 

(v)                              Employer will continue to pay the same premium
amounts it was paying at the time of your termination in connection with
providing you with life insurance coverage as set forth in paragraph 5(b).  Such
payments of premiums will continue until the end of the Original Employment Term
or, if earlier, the date on which you become eligible for at least as much
insurance coverage as the coverage that was in effect at the time of your
termination, from a third party employer at such employer’s expense; provided,
however, that Employer may decrease the amount of premiums it pays towards life
insurance coverage it provides you so long as the amount of such coverage that
it continues to provide, combined with the amount of such coverage provided to
you from a third party employer at such employer’s expense, aggregates at least
the amount of coverage that was in effect for you at the time of your
termination as a result of Employer’s obligations as set forth in paragraph
5(b).

 

10.                            Termination.  For purposes of this paragraph 10,
no payment that would otherwise be made and no benefit that would otherwise be
provided upon a termination of employment will be made or provided unless and
until such termination of employment is also a Separation from Service.  A
“Separation from Service” shall be deemed to have occurred on the date on which
the level of bona fide services reasonably anticipated to be performed by you is
45% or less of the average level of bona fide services performed by you during
the immediately preceding 36-month period.

 

(a)                               Termination for Cause.  Employer may, at its
option, terminate your employment for Cause (as defined below). For purposes of
this Agreement, termination of your employment for “Cause” shall mean
termination of your employment due to any of the following:

 

(i)                                  your engaging or participating in
intentional acts of material fraud against the Company;

 

(ii)                              your willful misfeasance having a material
adverse effect on the Company (except in the event of your incapacity as set
forth in paragraph 9);

 

--------------------------------------------------------------------------------


 

(iii)                          your conviction of a felony;

 

(iv)                          your willful unauthorized disclosure of trade
secret or other confidential material information of the Company;

 

(v)                              your terminating your employment without Good
Reason (as defined below) other than for death or incapacity pursuant to
paragraph 9 (it being understood that your terminating your employment during
the Original Employment Term without Good Reason prior to the end of the
Original Employment Term shall constitute Cause);

 

(vi)                          your willful and material violation of any policy
of the Company that is generally applicable to all employees or all officers of
the Company including, but not limited to, policies concerning insider trading
or sexual harassment, Supplemental Code of Ethics for Senior Financial Officers,
and Employer’s Business Conduct Statement;

 

(vii)                      your willful failure to cooperate fully with a bona
fide Company internal investigation or an investigation of the Company by
regulatory or law enforcement authorities whether or not related to your
employment with the Company (an “Investigation”), after being instructed by the
Board to cooperate or your willful destruction of or knowing and intentional
failure to preserve documents of other material known by you to be relevant to
any Investigation; or

 

(viii)                  your willful and material breach of any of your material
obligations hereunder.

 

For purposes of the foregoing definition, an act or omission shall be considered
“willful” if done, or omitted to be done, by you with knowledge and intent. 
Anything herein to the contrary notwithstanding, Board will give you written
notice, not more than thirty (30) calendar days after the occurrence of the
event constituting Cause comes to the attention of another “executive officer”
of Employer (as defined by the rules and regulations of the Securities Exchange
Commission for purposes of the Securities Exchange Act of 1934, as amended),
prior to terminating this Agreement for the cause set forth in clauses (i),
(ii) (iv), (vi), (vii) and (viii) above.  Such notice shall set forth the nature
of any alleged misfeasance in reasonable detail and the conduct required to cure
such misfeasance.  Except for a breach which cannot by its nature be cured, you
shall have thirty (30) calendar days from your receipt of such notice within
which to cure and within which period Employer cannot terminate this Agreement
for the stated reasons, and, if so cured, after which period Employer cannot
terminate your employment under this Agreement for the stated reasons.  For
purposes of this Agreement, no such purported

 

--------------------------------------------------------------------------------

 

termination of your employment for Cause set forth in clauses (i), (ii), (iv),
(vi), (vii) and (viii) above shall be effective without such notice.

 

(b)          Good Reason Termination.  Upon written notice to Employer, you may
terminate your employment hereunder for “Good Reason” at any time during the
Original Employment Term not more than thirty (30) calendar days after you
become aware of the occurrence of the event constituting Good Reason; provided,
however, that in the case of a Material Event described in clause (vii)(B) which
relates to a Material Event described in clause (y) of the last sentence of this
paragraph 10(b), such written notice must be provided not earlier than sixty
(60) days, and not more than one hundred twenty (120) days, following the
occurrence of such Material Event.  Such notice shall state an effective date no
earlier than thirty (30) calendar days after the date it is given. Employer
shall have thirty (30) calendar days from the giving of such notice within which
to cure and within which period you cannot terminate your employment under this
Agreement for the stated reasons and, if so cured, after which you cannot
terminate your employment under this Agreement for the stated reasons; provided,
however, that this sentence shall not apply with respect to events which by
their nature cannot be cured.  “Good Reason” shall mean, without your prior
written consent, other than in connection with the termination of your
employment for Cause (as defined above) or incapacity (as set forth in paragraph
9) or as a result of your death:

 

(i)           your removal from or any failure to re-elect you as President and
Chief Executive Officer of Employer;

 

(ii)          your removal from or failure to be elected or reelected to the
Board at any annual meeting of shareholders of the Company at which your term as
director is scheduled to expire;

 

(iii)         the assignment to you by Employer of duties inconsistent with the
usual and customary duties associated with a chief executive officer of a
publicly traded company comparable to Employer;

 

(iv)         the diminution or withdrawal of a meaningful portion of your
authority or responsibilities as set forth in paragraph 2;

 

(v)          (A) a reduction in your Salary, Target Bonus or your other
compensation levels, in each case as the same may be increased from time to time
during the Employment Term; (B) the Compensation Committee’s establishing
Company-Wide Performance Goal(s) that fail to satisfy the Incentive Goal
Parameters (as defined in paragraph 3(b)(ii)); (C) payment of a Bonus that is
less than the Company-Wide Performance Bonus Portion payable in accordance with
the provisions of Section 3(b)(iii) above; or (D) a breach of paragraph
6(c) relating to tax payments in respect of your services to be performed in New
York City;

 

--------------------------------------------------------------------------------


 

(vi)         Employer’s requiring you to be based anywhere other than the New
York or Los Angeles metropolitan area, except for required travel on the
Company’s business;

 

(vii)       termination by you of your employment, (A) during the 30-day period
following the twelve-month anniversary of the date on which there occurs a
Material Event described in clause (x) below, or (B) after the 90-day period
following the occurrence of a Material Event described in clause (y) below, in
either case based on your good faith determination that the occurrence of the
Material Event has adversely affected your ability to perform your CEO duties
effectively such that your ability to contribute to the further creation of
shareholder value is inhibited; provided, however, that in the case of a
Material Event described in clause (y) below, you shall provide written notice
to the Chair of the Compensation Committee not later than the date you provide
written notice of termination explaining the rationale for why such Material
Event adversely affects your ability to perform your CEO duties effectively; or

 

(viii)      any other material breach by Employer of its material obligations
hereunder, including but not limited to a breach of paragraph 2.

 

For purposes of clause (vii) above, a Material Event shall have occurred (x) on
the date on which a majority of the independent directors of the Board ceases to
consist of (1) those individuals who, immediately prior to the date on which
Sumner M. Redstone ceases to hold the position of Employer’s Executive Chairman
and Founder, constitute the independent directors of the Board (the “Original
Independent Directors”) and (2) those successor independent directors who are
elected or appointed to the Board, either by a vote of the Board or by action of
the shareholders of the Employer pursuant to a recommendation by the Board, as a
result of the death or voluntary retirement or resignation of an Original
Independent Director (or any such successor), including a voluntary
determination by such Original Independent Director (or such successor) not to
stand for re-election; or (y) upon the appointment of a non-Executive Chairman
other than Sumner M. Redstone or yourself.

 

(c)          Termination without Cause. Employer may terminate your employment
without Cause at any time during the Original Employment Term by written notice
to you.

 

(d)          Termination Payments, Etc.

 

(i)          Termination for Cause.  In the event that Employer terminates your
employment for Cause, Employer shall promptly pay and provide you with Limited
Accrued Compensation and Benefits.  For

 

--------------------------------------------------------------------------------


 

purposes of this Agreement, “Limited Accrued Compensation and Benefits” shall
consist of: (w) reimbursement of any unpaid business expenses to which you are
entitled to reimbursement pursuant to paragraph 6(a) that were incurred prior to
the effective date of your termination (the “Termination Date”); (x) your Salary
through the Termination Date (as such date is determined in accordance with
paragraph 10(a) or 10(b), as applicable); (y) any Bonus with respect to any
completed calendar year that is determined by the Compensation Committee for you
for each calendar year in which you were employed but has not yet been paid; and
(z) all other vested compensation and benefits to which you are entitled as of
the Termination Date under the terms and conditions applicable to such
compensation and benefits, including vested stock options, restricted shares,
restricted stock units, the Deferred Salary (if any, as defined in paragraph
3(a) of the Prior Agreement) and Deferred Compensation.  The cash portion of
each of your Limited Accrued Compensation and Benefits shall be paid in a lump
sum within 30 days after the Termination Date.

 

(ii)          Termination without Cause or Resignation with Good Reason.  In the
event that Employer terminates your employment without Cause, or if you resign
your employment for Good Reason, you shall be entitled to receive the following:

 

a.            Employer will pay and provide your Limited Accrued Compensation
and Benefits, plus any unpaid amounts to which you are entitled to reimbursement
pursuant to paragraphs 6(b), 6(c) and 6(d) that were incurred prior to your
Termination Date (except that in the case of paragraph 6(d), “incurred prior to
your Termination Date” shall mean incurred or in the process of being incurred
prior to your Termination Date) (the “Accrued Compensation and Benefits”);

 

b.            Employer will pay you a Bonus for the calendar year in which you
terminate employment, such Bonus to be determined based on actual performance
pursuant to the performance goal(s) described in paragraph 3(b)(i) hereof, and
then prorated based on the number of calendar days of such year elapsed through
the date of your termination of employment (the “Pro-Rata Bonus”);

 

c.            Employer will pay you a cash severance amount (the “Severance
Payment”) equal to three (3) times the sum of: (A) your Salary in effect at the
time of termination (or, if your Salary has been reduced in violation of this

 

--------------------------------------------------------------------------------


 

Agreement, your highest Salary during the Employment Term); and (B) the average
of the annual Bonuses payable to you (whether or not actually paid) with respect
to the last three completed calendar years prior to the Termination Date;

 

d.            All of your outstanding unvested Employer stock options will vest,
and all such options and all of your outstanding Employer stock options that
have previously vested will remain exercisable for the greater of the period
provided in accordance with the provisions of grant, or for three (3) years from
the end of Employment Term, but not beyond their normal expiration date;

 

e.            All of your unvested and outstanding restricted stock and/or
restricted stock units and any other type of equity awards that are then
unvested and outstanding, in each case, as of the date on which the Employment
Term ends shall vest and be settled within ten (10) business days after your
Termination Date; provided, however, that in the event and limited to the extent
that compliance with the performance-based compensation exception is required in
order to ensure the deductibility of any such award under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), such award shall vest if
and to the extent the Compensation Committee certifies that a level of the
performance goal(s) relating to such award has been met for the calendar year of
termination, and, to the extent applicable, shall be settled within ten
(10) business days thereafter;

 

f.             You shall be provided, without charge to you, in either New York
or Los Angeles at your election, suitable and appropriate office facilities (at
a location within such city to be determined by Employer) and a personal
secretary (who may be your choice of one of your personal secretaries providing
services to you during the Employment Term, to be compensated at the same
compensation and benefits cost to Employer in effect immediately prior to your
termination), until the conclusion of the Original Employment Term, or earlier
upon your death, provided that nothing in this paragraph shall create any rights
that are duplicative with any rights set forth in any other paragraph of this
Agreement;

 

--------------------------------------------------------------------------------


 

g.            Employer will continue to pay the same premium amounts it was
paying at the time of your termination in connection with providing you with
life insurance coverage as set forth in paragraph 5(b). Such payments of
premiums will continue until the end of the Original Employment Term (without
regard to any earlier termination of the Employment Term) or, if earlier, the
date on which you become eligible for at least as much insurance coverage as the
coverage that was in effect at the time of your termination, from a third party
employer at such employer’s expense; provided, however, that Employer may
decrease the amount of premiums it pays towards life insurance coverage it
provides you so long as the amount of such coverage that it continues to
provide, combined with the amount of such coverage provided to you from a third
party employer at such employer’s expense, aggregates at least the amount of
coverage that was in effect for you at the time of your termination as a result
of Employer’s obligations as set forth in paragraph 5(b);

 

h.            You and your eligible dependents shall be entitled to continued
participation at your sole cost, in all medical, dental and hospitalization
benefit plans or programs (the “Health and Welfare Benefits”) in which you
and/or they were participating on the date of the termination of your employment
until the earlier of (A) 36 months following termination of your employment and
(B) the date, or dates, you receive equivalent coverage and benefits under the
plans and programs of a subsequent employer (the “Continuation Period”); but
only to the extent that you make a payment to Employer in an amount equal to the
monthly premium payments (both the employee and employer portion) required to
maintain such coverage for a similarly situated active employee (and such
employee’s dependants) of Employer on or before the first day of each calendar
month commencing with the first calendar month following the Termination Date
and Employer shall reimburse you (on a tax-grossed up basis) for the amount of
such premiums, if any, in excess of any employee contributions necessary to
maintain such coverage for the Continuation Period; provided, however, that, in
the event Employer is unable to provide you with the Health and Welfare Benefits
during the Continuation Period under the terms of the applicable Employer
plan(s), Employer shall obtain comparable coverage for you and your dependants
at no additional cost to you (including on a tax-grossed basis,

 

--------------------------------------------------------------------------------


 

if applicable) during the Continuation Period. The period of continuation
coverage to which you are entitled under Section 4980B(f) of the Code shall run
concurrently with the Continuation Period; and

 

i.             For purposes of calculating your plan benefit under any SERP, you
shall be credited with additional age and service credit equal to the lesser of
(i) three (3) years or (ii) the period elapsed from the Termination Date to the
end of the Original Employment Term (the “SERP Credit”).

 

(iii)         Timing of Payments and Settlement.  Subject to paragraphs
10(d)(iv) and (v), the cash portion of each of your Accrued Compensation and
Benefits and 50% of the Severance Payment shall be paid in a lump sum within 30
days after the Termination Date and the remaining 50% of the Severance Payment
will be paid in accordance with the Company’s regular payroll practices, in
equal installments, over a period of 36 months, beginning with the first payroll
period following the Termination Date.  Notwithstanding the foregoing, if, on
the Termination Date, you are not considered a “specified employee” (within the
meaning of Section 409A (or any successor provisions) of the Code and the
rules and regulations promulgated thereunder (“Section 409A”)), then the
references to “Termination Date” in the preceding sentence shall be deemed to
refer to the first business day following the expiration of the 60-day period
described in paragraph 10(d)(iv) below.  Payment of the Pro-Rata Bonus will be
made in accordance with paragraph 3(b)(vi) hereof.  Any incremental plan
benefits resulting from Employer’s application of the SERP Credit will be paid
at the same time and in the same form as your plan benefits are scheduled to be
paid under the terms of the SERP.

 

Anything in this Agreement to the contrary notwithstanding, your entitlement to
any portion of the Severance Payment that has not yet been paid and your right
to receive future payments and benefits (including payments under paragraph 12,
office and secretarial services) will cease if you materially breach any of the
provisions set forth in paragraph 8(a), 8(b), 8(c) (but only with respect to a
material breach involving strategic business or financial information) or
8(h) and after notice by Employer of such breach you fail to cure such breach
within thirty (30) days following your receipt of such notice, assuming such
breach is capable of cure.  In the case of your material breach of any of the
other provisions of paragraph 8, then in addition to any other rights or
remedies Employer has under this Agreement or otherwise,

 

--------------------------------------------------------------------------------


 

nothing in this Agreement shall prevent Employer from seeking monetary damages
and/or equitable relief in court.  You may request from Employer at any time its
view on whether a proposed activity or investment by you will breach the
Non-Compete Covenant described in paragraph 8(a) and/or the Non-Solicit Covenant
described in paragraph 8(b) by giving Employer written notice of the details of
such activity or investment, and Employer will respond to your inquiry within
ten (10) business days of its receipt of such notice.  Employer’s view as
conveyed to you that the proposed activity or investment will not breach the
applicable provisions of paragraph 8(a) and/or 8(b) shall be binding on it to
the extent that the activity or investment does not exceed what was described in
the notice.  Your giving notice shall not be deemed an admission by you that the
proposed activity or investment would violate the applicable provisions of
paragraph 8(a) and/or 8(b).  Employer’s failure to respond with its view within
ten (10) business days of its receipt of notice shall not constitute or be
construed as an acknowledgment by Employer that the proposed activity or
investment will not breach the provisions of paragraph 8(a) and/or 8(b), but
such failure shall create an irrebuttable presumption that any breach arising
from such activity or investment is capable of cure.  For the avoidance of
doubt, nothing in this paragraph 10(d)(iii), including the requirement that
Employer give you a notice of a breach of paragraph 8(a) and/or 8(b), shall
preclude Employer from seeking an immediate injunction or other equitable relief
for any breach or threatened breach of provisions of paragraph 8.

 

(iv)         Full Discharge of Company Obligations; Release.  The payments and
other benefits provided for in paragraph 10(d)(ii) (and, as applicable,
paragraph 12(g)(iii)) are in lieu of any severance or income continuation or
protection under any plan Employer or any of its subsidiaries that may now or
hereafter exist.  The payments and benefits to be provided pursuant to paragraph
10(d)(ii) (and, as applicable, paragraph 12(g)(iii)) shall constitute liquidated
damages, and shall be deemed to satisfy and be in full and final settlement of
all obligations of Employer to you under this Agreement.  You acknowledge and
agree that such amounts are fair and reasonable, and your sole and exclusive
remedy, in lieu of all other remedies at law or in equity, with respect to the
termination of your employment hereunder.  Employer’s obligation to make the
Severance Payment and provide the other benefits provided for in paragraph
10(d)(ii) other than the Accrued Compensation and Benefits shall be conditioned
on your execution of a release (the “Release”) (with all periods for revocation
set forth therein having expired) in form and substance substantially

 

--------------------------------------------------------------------------------


 

identical to that set forth in Schedule A within 60 days following your
termination of employment (the “Release Condition”).  The Release shall not be
effective unless and until Employer executes the Release.  If the maximum period
in which the Release may be revoked ends in the calendar year following the
calendar year in which you incur a Separation from Service, the Release
Condition shall be deemed not to have been satisfied until the later of (i) the
first business day in the year following the year in which you incur a
Separation from Service or (ii) the date that the Release Condition is satisfied
(without regard to this sentence).  For avoidance of doubt, the execution or
non-execution by Employer of the Release shall not affect whether or not the
Release Condition has been satisfied.

 

(v)          Section 409A Delay.  Notwithstanding any provisions of paragraphs
4, 9, 10 and 12 to the contrary, if you are a “specified employee” (within the
meaning of Section 409A) at the time of your Separation from Service, and if any
portion of the payments or benefits to be received by you under paragraphs 4, 9,
10 and 12 upon your Separation from Service would be considered deferred
compensation under Section 409A, then the following provisions shall apply to
each such portion.

 

a.            Each portion of such payments and benefits that would otherwise be
payable pursuant to paragraphs 4, 9, 10 and 12 during the six-month period
immediately following your Separation from Service (the “Delayed Period”) shall
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date you incur a Separation from Service or
(ii) your death (the applicable date, the “Permissible Payment Date”).

 

b.            Employer shall reimburse you for the reasonable after-tax cost of
any benefits, contemplated by paragraphs 9, 10 and 12, incurred by you in
independently obtaining (or otherwise paying amounts to Employer to obtain) such
benefits during the Delayed Period, with such reimbursement to be paid to you by
Employer on the Permissible Payment Date.

 

c.            With respect to any amount of expenses eligible for reimbursement
under paragraphs 9, 10 and 12, such expenses shall be reimbursed by Employer
within 60 calendar days (or, if applicable, on the Permissible Payment Date)
following the date on which Employer receives the applicable invoice from you
(and approves such invoice)

 

--------------------------------------------------------------------------------


 

but in no event later than December 31st of the calendar year following the
calendar year in which you incur the related expenses, or in the case of payment
contemplated by paragraph 10(v)(e), December 31st of the calendar year following
the calendar year in which the applicable taxes are remitted.

 

d.            Any payments delayed under paragraphs 9, 10 and 12 (other than the
delayed settlement of equity-based awards subject to Section 409A) as a result
of the application of Section 409A shall accrue interest at Employer’s highest
borrowing rate in effect on the Separation from Service and such interest shall
be paid at the same time as the underlying delayed payment.

 

e.            Excise Taxes.  Notwithstanding anything herein to the contrary, in
the event that it is determined by Employer, or by the Internal Revenue Service
(the “IRS”) pursuant to an IRS audit (an “Audit”) of your federal income tax
return(s), that any payment or benefit provided to you hereunder or otherwise,
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties with respect to such excise tax (such excise tax, together
with any interest or penalties thereon, is herein referred to as the “Excise
Tax”), then Employer shall pay (either directly to the IRS as tax withholdings
or to you as a reimbursement of any amount of taxes, interest and penalties paid
by you to the IRS) both the Excise Tax and an additional cash payment (a “Tax
Neutralization Payment”) in an amount that will place you in the same after-tax
economic position that you would have enjoyed if the payment or benefit had not
been subject to the Excise Tax.  Employer will consult with its outside tax
counsel at its expense, to the extent it reasonably deems appropriate, in making
determinations pursuant to the preceding sentence.  The amount of the Tax
Neutralization Payment shall be calculated by Employer’s regular independent
auditors based on the amount of the Excise Tax paid by Employer as determined by
Employer or the IRS.  If the amount of the Excise Tax determined by the IRS is
greater than an amount previously determined by Employer, Employer’s auditors
shall recalculate the amount of the Tax Neutralization Payment.  Employer’s
auditors shall provide you with detailed support for its calculations.  Employer
shall be responsible for the fees and expenses incurred by its auditors in
making these calculations.  You shall promptly notify Employer of any

 

--------------------------------------------------------------------------------


 

IRS assertion during an Audit that an Excise Tax is due with respect to any
payment or benefit, but you shall be under no obligation to defend against such
claim by the IRS unless Employer requests, in writing, that you undertake the
defense of such IRS claim on behalf of Employer and at Employer’s sole expense. 
In such event, Employer may elect to control the conduct to a final
determination through counsel of its own choosing and at its sole expense, of
any audit, administrative or judicial proceeding involving an asserted liability
relating to the Excise Tax, and you shall not settle, compromise or concede such
asserted Excise Tax and shall cooperate with Employer in each phase of any
contest.

 

f.             Each payment under this Agreement shall be considered a “separate
payment” and not of a series of payments for purposes of Section 409A.

 

(vi)         Reimbursement; In-Kind Benefits. In no event shall the
reimbursements or in-kind benefits to be provided by Employer under this
Agreement in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall your right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.  In addition, in no event shall any such reimbursements be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred.

 

11.         Death.  If you die during the Employment Term, your beneficiary or
estate shall be entitled to receive the following:

 

(i)           Employer will pay your Accrued Compensation and Benefits through
the date of your death;

 

(ii)          Employer will pay a prorated Bonus for the year of your death
based on your Target Bonus and the number of calendar days elapsed during the
year through the date of your death (the date of such payment for purposes of
Section 409A shall be the date of your death, and such payment shall be made not
later than February 28th of the calendar year following the calendar year in
which your death occurs);

 

(iii)         all of your outstanding unvested Employer stock options will vest;

 

--------------------------------------------------------------------------------

 

(iv)                          all such options and all of your outstanding
options that have previously vested will remain exercisable for the period
provided for under the terms of the applicable award agreement; and

 

(v)                              all of your unvested and outstanding restricted
stock and/or restricted stock units and any other type of equity award will vest
and be settled within ten (10) business days after the date of your death.

 

12.                            Senior Advisor or Producer.

 

(a)                               Continuation as Advisor/Producer; Term.  Upon
the earlier of (i) the end of the Employment Term as a result of the termination
of your employment pursuant to paragraph 10(b) or 10(c), or (ii) the expiration
of the Original Employment Term (provided you remained employed and are being
paid on Employer’s payroll through the end of the Original Employment Term and
there has not occurred a renewal of the Employment Term), unless you elect
otherwise by providing written notice to Employer, your employment shall
continue in a different capacity as a Senior Advisor/Producer (an
“Advisor/Producer”) to the Company for a period of three years (the
“Advisor/Producer Period”), subject to earlier termination of the
Advisor/Producer Period in accordance with this paragraph 12. The
Advisor/Producer Period may be terminated by (i) you at any time upon fourteen
(14) days’ prior written notice to Employer, (ii) Employer for Cause, as
determined in accordance with paragraph 10(a), but without regard to clause
(v) of such definition, or (iii) by Employer for any other reason.  The
termination of the Advisor/Producer Period pursuant to clauses (i) or (ii) in
the preceding sentence is hereinafter referred to as a “Non-Qualifying
Termination.”  The date on which the Advisor/Producer Period commences is
hereinafter referred to as the “Commencement Date.”

 

(b)                              Advisory Services to be Provided During
Advisor/Producer Period.  During the Advisor/Producer Period, you shall provide
such advisory services concerning the business, affairs and management of
Employer and its subsidiaries as may be reasonably requested by the Chairman or
the Chief Executive Officer of Employer (the “Advisory Services”), but you shall
not be required to devote more than five (5) days (up to eight (8) hours per
day) each month to such services which shall be performed at a time and place
mutually convenient to you and Employer.  You may accept other employment during
the Advisor/Producer Period with any charitable, religious or entertainment
industry trade, public interest or public service organization and you may
provide services to third parties (including serving as a member of the board of
directors of any such party and any entity on which you have already been
elected to serve during the Employment Term), provided that such services or the
entity to whom you are providing such services is not in competition with
Employer or any of its subsidiaries (“Permitted Services”).  Any compensation or
fees earned by you from Permitted Services shall not reduce the compensation
payable by Employer under paragraphs 10(d) or 12.

 

--------------------------------------------------------------------------------


 

(c)                               Producer Services to be Performed during the
Advisor/Producer Period.  During the Advisor/Producer Period, you shall not be
required to provide any services as a Producer unless and until you notify
Employer that you desire to provide services as a Producer and you and Employer
(or an appropriate subsidiary of Employer) reach agreement on the terms of a
production agreement (the “Producer Services”).  Any such production agreement
shall be negotiated in good faith, shall contain provisions relating to
television and film production, and shall contain substantive provisions similar
to comparable agreements entered into by the Company or any of its subsidiaries
with a producer during the 36-month period commencing prior to the Start Date
and shall recognize your experience in the industry, your skills and
understanding of the Company; therefore, a production agreement shall include,
without limitation, comparable guarantees, producer fees, contingent
compensation, license fees, overhead and commitments.

 

Whether or not a production agreement has been entered into, you acknowledge and
agree that, during the period in which you serve in the capacity as an
Advisor/Producer to the Company and for a one-year period thereafter, but in no
event beyond the Advisor/Producer Period, you shall be required to submit to
Employer (or an appropriate subsidiary of Employer), on an exclusive First Look
(as defined herein) basis, all Projects (as defined herein) for Employer’s
consideration for potential acquisition, development, production and/or
distribution by Employer.  As used herein, “First Look” means that a Project
shall be submitted in writing solely and exclusively to an individual
specifically designated by Employer for such purpose (your “Project Contact”)
before it is submitted by you or on your behalf to any other person or entity;
and “Project” means any idea, concept, story or other literary work intended by
you or on your behalf for initial exploitation via any means of audio-visual
exhibition, including, without limitation, television, motion-picture or
theatrical exhibition.  Employer shall notify you of the name and contact
information of your Project Contact as promptly as practicable following the
Commencement Date, provided, however, that Employer shall have the right to
change your Project Contact from time to time with reasonable prior written
notice to you.  Employer shall have thirty (30) days following your submission
of a Project in which to notify you of its acceptance or rejection of the
Project (reducible to fifteen (15) days if you notify Employer at the time of
submission that such Project is a “hot property”).  In the event Employer
rejects the Project (or fails to notify you of its acceptance of such Project in
writing during the foregoing consideration period), you shall be free to submit
the Project to any other person or entity and enter into any agreement or
arrangement with respect thereto, with no further obligation to Employer
whatsoever with respect thereto (whether legal, financial or otherwise), except
as otherwise provided below, and without such submission to another person or
entity being a violation of the First Look obligation, provided, however, that
in the event of a material change in a material element of the Project (e.g., a
material change in the development and/or production budget or a change in any
key performer, producer, director or writer attached to the Project) prior to
you entering into an agreement or arrangement with a third party with respect to
such Project or such Project otherwise being set up with a third party, Employer
shall be entitled to an additional First Look at the Project on the terms and
conditions set forth herein and you shall re-submit the Project to Employer.  
In the

 

--------------------------------------------------------------------------------


 

event Employer accepts the Project by notifying you in writing during the
consideration period, you shall negotiate exclusively and in good faith with
Employer with respect thereto for a period of thirty (30) days (the “Negotiation
Period”).  If no agreement is reached by the end of the Negotiation Period or if
Employer is otherwise unable to acquire any necessary third party rights with
respect to such Project during the Negotiation Period, you may negotiate with
third parties and/or enter into any agreement with third parties with respect to
the Project, but you may not enter into any agreement with any third party on
terms equally or less favorable to you than those last offered by you to
Employer without first offering to Employer, by written notice specifying the
name of such third party (if you are not otherwise prohibited from disclosing),
the same terms and conditions of such agreement (the “Third Party Agreement”). 
Employer will have ten (10) days after Employer’s receipt of said offer to
accept or reject all of the terms and conditions of the Third Party Agreement by
notifying you in writing within such ten day period (with failure to so notify
you within such period being deemed a rejection by Employer).  Notwithstanding
anything to the contrary contained herein, the non-competition provisions set
forth herein shall not apply with respect to any agreement, arrangement, or
services provided by you (or any of your affiliates) with respect to any Project
which Employer has rejected or not accepted pursuant to the foregoing.

 

(d)                             Level of Services.  Notwithstanding paragraphs
12(a), (b) and (c), it is the intent of the parties, and the parties hereby
acknowledge, that for so long as the Advisor/Producer Period remains in effect,
the level of bona fide services reasonably anticipated to be performed by you
shall remain 45% or less of the average level of bona fide services performed by
you during the 36-month period ending on the last day of the Employment Term
and, therefore, that your continuing to provide services as an Advisor/Producer
following the expiration of the Employment Term shall not prevent you from being
considered to have incurred a Separation from Service as of your Termination
Date.

 

(e)                               Compensation and Benefits.  During the
Advisor/Producer Period you shall receive a salary at the rate of Three Million
Dollars ($3,000,000) per annum (the “Advisory Fees”), which, for the avoidance
of doubt, is in addition to any compensation and/or fees payable to you with
respect to any Producer Services.  In addition, during the Advisor/Producer
Period, subject to the provisions of the applicable plans or programs, including
provisions relating to eligibility to participate:

 

(i)                                  the provisions of paragraphs 5(a), 5(b),
6(a), 6(b) but only with respect to Perquisites and consistent with Employer
policies during the Advisor/Producer Period, and 6(c) shall continue to apply,
other than the right to vacation accruals contemplated by paragraph
5(a) (collectively referred to as the “Additional Compensation and Benefits”). 
In the event Employer is unable to provide you with the Additional Compensation
and Benefits due to your ineligibility to participate in the applicable Employer
plans or programs during the Advisor/Producer Period, Employer shall obtain,
during the Advisor/Producer Period, comparable coverage for you and your

 

--------------------------------------------------------------------------------


 

dependants with the same contribution that would be required if you were an
active employee covered under Employer’s plan; and

 

(ii)                              your equity awards, including without
limitation stock options, restricted stock, restricted stock units or any other
form of equity awards you may have been granted prior to the date you became an
Advisor/Producer, to the extent not already vested or paid out, shall continue
to vest or be paid out or exercisable, as the case may be, on their original
schedule.

 

Additionally, during the Advisor/Producer Period, you shall be provided with:
(x) in either New York or Los Angeles at your election, suitable and appropriate
office facilities (at a location within such city to be determined by Employer),
(y) a personal secretary (who may be your choice of one of your personal
secretaries providing services to you during the Employment Term, to be
compensated at the same compensation and benefits cost to Employer in effect
immediately prior to commencement of the Advisor/Producer Period) and (z) use of
aircraft owned or leased by the Company, as determined appropriate by the
Company taking into account your travel plans, number of passengers and similar
considerations, for up to a total of 50 hours per year (collectively, the
“Additional Benefits”).

 

In no event shall the reimbursements or in-kind benefits to be provided by
Employer in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall your right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.  In addition, in no event shall any such reimbursements be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred

 

(f)                                Equity Awards.  In consideration of your
covenants set forth in paragraph 12(h) and in order to retain your exclusive
services (other than in connection with Permitted Services) during the periods
described in paragraph 12, Employer agrees that upon the Commencement Date (or
if the Commencement Date is not a trading day, on the first trading day after
the Commencement Date) (the “Additional RSU Grant Date”), you will automatically
be granted restricted stock units having a value equal to Nine Million Dollars
($9,000,000) (the “Additional RSUs”).  The number of Additional RSUs granted on
the Additional RSU Grant Date (rounded down to a whole unit for any fractional
unit) shall be determined by dividing the value specified in the preceding
sentence by the closing price of one share of Class B Common Stock on the
Additional RSU Grant Date.  Each Additional RSU shall correspond to one share of
Class B Common Stock.  The Additional RSUs shall vest in three (3) equal
installments, with the first two installments vesting on first and second
anniversaries of the Commencement Date, respectively, and the third installment
vesting on the calendar day immediately preceding the third anniversary of the
Commencement Date, subject to earlier acceleration or cancellations as provided
in paragraph 12(g).

 

--------------------------------------------------------------------------------


 

(g)                              Consequences of Termination.  Subject to any
compensation and benefits to which you are entitled pursuant to the terms of a
production agreement with the Company:

 

(i)                                  Upon a Non-Qualifying Termination, Employer
shall have no further obligations to you under the terms of this Agreement other
than to promptly pay and provide you with Accrued Advisory Compensation and
Benefits.  For purposes of this Agreement, “Accrued Advisory Compensation and
Benefits” shall consist of: (A) reimbursement of any unpaid business expenses to
which you are entitled to reimbursement pursuant to paragraph 6 (and this
paragraph 12) that were incurred prior to the effective date of the termination
of the Advisor/Producer Period (such date, the “Advisory Termination Date”),
(B) your Advisory Fees through the Advisory Termination Date, and (C) all other
vested compensation and benefits to which you are entitled to as of the Advisory
Termination Date under the terms and conditions applicable to such compensation
and benefits.  All of your then unvested Additional RSUs shall be cancelled upon
the occurrence of a Non-Qualifying Termination.

 

(ii)                              Upon a termination of the Advisor/Producer
Period due to death or disability (as determined in accordance with your
long-term disability plan coverage in effect during the Advisor/Producer
Period), (A) the Additional RSUs shall become fully vested; (B) in the case of
your termination due to disability, the provisions of paragraph 5(b) shall
continue to apply for the duration of the original Advisor/Producer Period; and
(C) you shall be entitled to the Accrued Advisory Compensation and Benefits.

 

(iii)                          Upon a termination of the Advisor/Producer Period
for any reason other than set forth in clauses 12(g)(i) and (ii) above, (A) the
Additional RSUs shall become fully vested; (B) Employer shall continue to
provide you with the Additional Compensation and Benefits, the Advisory Fees and
the Additional Benefits, in each case, for the duration of the original
Advisor/Producer Period; and (C) you shall be entitled to the Accrued Advisory
Compensation and Benefits.

 

(h)                              Exclusive Services, Etc.  The parties hereby
agree that (i) provisions of paragraph 8 are hereby incorporated by reference
into this paragraph 12 and shall continue to apply during the Advisor/Producer
Period (other than with respect to any Project which Employer has rejected or
not accepted pursuant to the First Look), and any period set forth in the
provisions of paragraph 8 that survives any termination of employment or the
Employment Term shall survive for the same duration following termination of the
Advisor/Producer Period, and (ii) the provisions of paragraph 8(a),

 

--------------------------------------------------------------------------------


 

8(b) and 8(f) that would otherwise terminate upon the expiration of the Original
Employment Term shall continue to apply following the expiration of the Original
Employment Term during the Advisor/Producer Period, and shall remain in effect
as follows: (x) with respect to paragraphs 8(a) and 8(b), until the first
anniversary of the termination of the Advisor/Producer Period, unless such
Advisor/Producer Period terminates as a result of the expiration of the original
Advisor/Producer Period (in which case the provisions of paragraphs 8(a) and
8(b) shall end on the last day of the original Advisor/Producer Period), and
(y) with respect to paragraph 8(f), until the second anniversary of the
termination of the Advisor/Producer Period, unless such Advisor/Producer Period
terminates as a result of the expiration of the original Advisor/Producer Period
(in which case the provisions of paragraph 8(f) shall end on the last day of the
original Advisor/Producer Period).

 

(i)                                  Notwithstanding anything in paragraph
12(g)(iii) to the contrary, Employer’s obligation to make the payments and
provide the benefits set forth in paragraph 12(g)(iii), other than the Accrued
Advisory Compensation and Benefits, shall be conditioned on your execution of a
release (the “Advisor Release”) (with all periods for revocation set forth
therein having expired) in form and substance substantially identical to that
set forth in Schedule A within 60 days following the termination of the
Advisor/Producer Period (the “Advisor Release Condition”).  The Advisor Release
shall not be effective unless and until Employer executes the Advisor Release. 
If the maximum period in which the Advisor Release may be revoked ends in the
year following the year in which the Advisor/Producer Period ends, then the
Advisor Release Condition shall be deemed not to have been satisfied until the
later of (i) the first business day in the year following the year in which the
Advisor/Producer Period ends, or (ii) the date on which the Advisor Release
Condition is satisfied (without regard to this sentence).  For the avoidance of
doubt, the execution or non-execution by Employer of the Advisor Release shall
not affect whether or not the Advisor Release Condition has been satisfied.

 

(j)                                  Nothing in this paragraph 12 shall create
any rights that are duplicative with any rights set forth in any other paragraph
of this Agreement.

 

13.                            No Mitigation.  You shall not be required to
mitigate the amount of any payment or benefit provided for in this Agreement by
seeking other employment or otherwise, nor shall any reduction be made for any
other compensation that you earn from a subsequent employer (including
self-employment).

 

14.                            Section 317 and 507 of the Federal Communications
Act.  You represent that you have not accepted or given nor will you accept or
give, directly or indirectly, any money, services or other valuable
consideration from or to anyone other than Employer for the inclusion of any
matter as part of any film, television program or other production produced,
distributed and/or developed by Employer and/or any of Employer’s affiliates.

 

15.                            Equal Opportunity Employer; Employer Business
Conduct Statement.  You acknowledge that Employer is an equal opportunity
employer. You agree that you

 

--------------------------------------------------------------------------------


 

will comply with Employer policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, creed, national origin, age, sex or disability. In addition, you
agree that you will comply with Employer’s Supplemental Code of Ethics for
Senior Financial Officers and Employer’s Business Conduct Statement.

 

16.                            Indemnification.

 

(a)                               If you are made a party, are threatened to be
made a party to, or otherwise receive any other legal process in, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you are or were a director, officer or
employee of Employer or are or were serving at the request of Employer as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is your alleged action in an official capacity while serving as director,
officer, member, employee or agent, Employer shall indemnify you and hold you
harmless to the fullest extent permitted or authorized by Employer’s certificate
of incorporation and bylaws or, if greater, by the laws of the State of
Delaware, against all cost, expense, liability and loss (including without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement and any cost and fees incurred in
enforcing your rights to indemnification or contribution) reasonably incurred or
suffered by you in connection therewith, and such indemnification shall continue
even though you have ceased to be a director, member, employee or agent of
Employer or other entity and shall inure to the benefit of your heirs, executors
and administrators.  Employer shall advance to you all reasonable costs and
expenses that you incur in connection with a Proceeding within twenty (20) days
after its receipt of a written request for such advance.  Such request shall
include an undertaking by you to repay the amount of such advance if it shall
ultimately be determined that you are not entitled to be indemnified against
such costs and expenses.

 

(b)                              Neither the failure of Employer (including its
board of directors, independent legal counsel or stockholders) to have made a
determination that indemnification of you is proper because you have met the
applicable standard of conduct, nor a determination by Employer (including its
board of directors, independent legal counsel or stockholders) that you have not
met such applicable standard of conduct, shall create a presumption or inference
that you have not met the applicable standard of conduct.

 

(c)                               To the extent that Employer maintains
officers’ and directors’ liability insurance, you will be covered under such
policy subject to the exclusions and limitations set forth therein.

 

(d)                             The provisions of this Section 16 shall survive
the expiration or termination of your employment and/or this Agreement.

 

--------------------------------------------------------------------------------


 

17.                            Notices.  All notices required to be given
hereunder shall be given in writing, by personal delivery or by mail at the
respective addresses of the parties hereto set forth above, or at such other
address as may be designated in writing by either party, and in the case of
Employer, to the attention of the General Counsel of Employer. Any notice given
by mail shall be deemed to have been given three days following such mailing.
Copies of all notices to you shall be given to Grubman Indursky & Shire, P.C.,
Carnegie Hall Tower, 152 W. 57th Street, New York, NY 10019, Attention: Allen J.
Grubman, Esq.

 

18.                            Assignment and Successors.  This is an Agreement
for the performance of personal services by you and may not be assigned by you
or Employer except that Employer may assign this agreement to any affiliate of
Employer or any successor in interest to Employer, provided such assignee
assumes all of the obligations of Employer hereunder.

 

19.                            New York Law.  This Agreement and all matters or
issues collateral thereto shall be governed by the laws of the State of New
York, without giving effect to the conflicts of laws principles thereof or to
those of any other jurisdiction which, in either case, could cause the
application of the laws of any jurisdiction other than the State of New York.

 

20.                            Disputes.  Any disputes between the parties to
this Agreement shall be settled by arbitration in New York, New York under the
auspices of the American Arbitration Association, before a panel of three
(3) arbitrators, in accordance with the National Rules for the Resolution of
Employment Disputes promulgated by the Association. Each party shall select an
arbitrator and the two (2) arbitrators shall select a third and these three
arbitrators shall form the panel. The decision in such arbitration shall be
final and conclusive on the parties and judgment upon such decision may be
entered into in any court having jurisdiction thereof. Costs of the arbitration
or litigation, including, without limitation, reasonable attorneys’ fees and
expenses of both parties, shall be borne by Employer if you prevail on at least
one of the material issues that is the subject of the arbitration. If you do not
so prevail, you and Employer shall equally share costs of the arbitration or
litigation other than attorneys’ fees, and each of you and Employer shall bear
its own attorneys’ fees and expenses. Nothing herein shall prevent Employer from
seeking equitable relief in court as provided for in paragraph 8(i) or shall
prevent either party from seeking equitable relief in court in aid of
arbitration under applicable law.

 

21.                            No Implied Contract.  Nothing contained in this
Agreement shall be construed to impose any obligation on Employer to renew this
Agreement or any portion thereof. The parties intend to be bound only upon
execution of a written agreement and no negotiation, exchange of draft or
partial performance shall be deemed to imply an agreement. Neither the
continuation of employment nor any other conduct shall be deemed to imply a
continuing agreement upon the expiration of this Agreement.

 

--------------------------------------------------------------------------------


 

22.                            Entire Understanding; Amendments.  This Agreement
contains the entire understanding of the parties hereto relating to the subject
matter herein contained, and supersedes the Prior Agreement, provided, however,
that no provision in this Agreement shall be construed to adversely affect any
of your rights with respect to equity awards granted on or prior to the Start
Date pursuant to the terms of the Prior Agreement.  This Agreement can be
amended only by a writing signed by both parties hereto.

 

23.                            Waivers.  Waiver by either you or by Employer of
any breach or default by the other party of any of the terms of this Agreement
shall not operate as a waiver of any other breach or default, whether similar to
or different from the breach or default waived. No waiver of any provision of
this Agreement shall be implied from any course of dealing between the parties
hereto or from any failure by either party hereto to assert its or his rights
hereunder on any occasion or series of occasions.

 

24.                            Void Provisions.  If any provision of this
Agreement, as applied to either party or to any circumstances, shall be adjudged
by a court to be void or unenforceable, the same shall be deemed stricken from
this Agreement and shall in no way affect any other provision of this Agreement
or the validity or enforceability of this Agreement.

 

25.                            Deductions and Withholdings, Payment of Deferred
Compensation.  All amounts payable under this Agreement shall be paid less
deductions and income and payroll tax withholdings as may be required under
applicable law and any benefits and perquisites provided to you under this
Agreement shall be taxable to you as may be required under applicable law.

 

26.                            Section 409A.  To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A.  This Agreement shall be construed in a manner to
give effect to such intention.  In no event whatsoever (including, but not
limited to as a result of this paragraph 26 or otherwise) shall Employer or any
of its subsidiaries or affiliates be liable for any tax, interest or penalties
that may be imposed on you under Section 409A.  Neither Employer nor any of its
subsidiaries or affiliates has any obligation to indemnify or otherwise hold you
harmless from any or all such taxes, interest or penalties, or liability for any
damages related thereto.  You acknowledge that you have been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.

 

27.                            Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.

 

28.                            Headings.  The descriptive headings contained in
this Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement. Unless
otherwise expressly provided for in this Agreement, the word “including” or any
variation thereof means “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it.

 

--------------------------------------------------------------------------------


 

[signature page to follow]

 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement and return it to the undersigned
for execution on behalf of Employer; after this Agreement has been executed by
Employer and a fully executed copy returned to you, it shall constitute a
binding agreement between us.

 

 

 

Very truly yours,

 

 

 

CBS CORPORATION

 

 

 

 

 

/s/ Anthony G. Ambrosio

 

Name:

Anthony G. Ambrosio

 

Title:

Executive Vice President, Human Resources & Administration

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Leslie Moonves

 

 

Name: Leslie Moonves

 

February 23, 2010

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Form of Release

 

GENERAL RELEASE

 

WHEREAS, Leslie Moonves (hereinafter referred to as the “Executive”) and CBS
Corporation (hereinafter referred to as “Employer”) are parties to an Employment
Agreement, dated February [•], 2010 (the “Employment Agreement”), which provided
for the Executive’s employment with Employer on the terms and conditions
specified therein; and

 

WHEREAS, pursuant to paragraph [10(d)] [12] of the Employment Agreement, the
Executive has agreed to execute a release of the type and nature set forth
herein as a condition to his entitlement to certain payments and benefits upon
his termination of employment with Employer; and

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:

 

1.         (a) Excluding enforcement of the covenants, promises and/or rights
reserved herein, the Executive hereby irrevocably and unconditionally releases,
acquits and forever discharges Employer and each of Employer’s owners,
stockholders, predecessors, successors, assigns, directors, officers, employees,
divisions, subsidiaries, affiliates (and directors, officers and employees of
such companies, divisions, subsidiaries and affiliates) and all persons acting
by, through, under or in concert with any of them (collectively “Releasees”), or
any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, or any tort or any legal
restrictions on Employer’s right to terminate employees, or any Federal, state
or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967 (“ADEA”), as amended, the Employee
Retirement Income Security Act (“ERISA”), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act (“OWBPA”), as amended, the Worker Adjustment Retraining
and Notification Act (“WARN”), as amended, the Fair Labor Standards Act
(“FLSA”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York

 

--------------------------------------------------------------------------------


 

Equal Rights Law, as amended, that the Executive now has, or has ever had, or
ever shall have, against each or any of the Releasees, by reason of any and all
acts, omissions, events, circumstances or facts existing or occurring up through
the date of the Executive’s execution hereof that directly or indirectly arise
out of, relate to, or are connected with, the Executive’s services to, or
employment by Employer (any of the foregoing being a “Claim” or, collectively,
the “Claims”); provided, however, that this release shall not apply to any of
the obligations of Employer or any other Releasee under the Employment
Agreement, or under any agreements, plans, contracts, documents or programs
described or referenced in the Employment Agreement; and provided, further, that
this release shall not apply to any rights the Executive may have to obtain
contribution or indemnity against Employer or any other Releasee pursuant to
contract, Employer’s certificate of incorporation and by-laws or otherwise.

 

(b)        Excluding enforcement of the covenants, promises and/or rights
reserved herein, the Employer hereby irrevocably and unconditionally releases,
acquits and forever discharges Executive from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including attorneys’ fees and costs actually incurred) of any nature
whatsoever, that the Employer now has, or has ever had, or ever shall have,
against Executive, by reason of any and all acts, omissions, events,
circumstances or facts existing or occurring through the date of Employer
execution of this release that directly or indirectly arise out of, relate to,
or are connected with, the Executive’s services to, or employment by Employer;
provided, however, that this release shall not apply to any of the continuing
obligations of Executive under the Employment Agreement, or under any
agreements, plans, contracts, documents or programs described or referenced in
the Employment Agreement; and provided, further, that this release shall not
apply to any rights Employer may have to obtain contribution or indemnity
against Executive pursuant to contract or otherwise.

 

2.         The Executive expressly waives and relinquishes all rights and
benefits afforded by California Civil Code Section 1542 and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542.  Section 1542 states as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the Executive’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Claim or Claims.

 

--------------------------------------------------------------------------------


 

3.         The Executive understands that he has been given a period of
twenty-one (21) days to review and consider this General Release before signing
it pursuant to the Age Discrimination In Employment Act of 1967, as amended. 
The Executive further understands that he may use as much of this 21–day period
as the Executive wishes prior to signing.

 

4.         The Executive acknowledges and represents that he understands that he
may revoke the release set forth in paragraph 1, including, the waiver of his
rights under the Age Discrimination in Employment Act of 1967, as amended,
effectuated in this Agreement within seven (7) days of signing this Agreement.
Revocation can be made by delivering a written notice of revocation to Executive
Vice President & General Counsel, CBS Corporation, 51 West 52nd Street, New
York, New York 10019.  For this revocation to be effective, written notice must
be received by the General Counsel no later than the close of business on the
seventh day after the Executive signs this Agreement.  If the Executive revokes
the release set forth in paragraph 1, Employer shall have no obligations to the
Executive under paragraph [10(d)] [12] of the Employment Agreement.

 

5.         The Executive and Employer respectively represent and acknowledge
that in executing this Agreement neither of them is relying upon, and has not
relied upon, any representation or statement not set forth herein made by any of
the agents, representatives or attorneys of the Releasees with regard to the
subject matter, basis or effect of this Agreement or otherwise.

 

6.         This Agreement shall not in any way be construed as an admission by
any of the Releasees that any Releasee has acted wrongfully or that the
Executive has any rights whatsoever against any of the Releasees except as
specifically set forth herein, and each of the Releasees specifically disclaims
any liability to any party for any wrongful acts.

 

7.         It is the desire and intent of the parties hereto that the provisions
of this Agreement be enforced to the fullest extent permissible under law. 
Should there be any conflict between any provision hereof and any present or
future law, such law shall prevail, but the provisions affected thereby shall be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Agreement shall remain
in full force and effect and be fully valid and enforceable.

 

8.         The Executive represents and agrees (a) that the Executive has to the
extent he desires discussed all aspects of this Agreement with his attorney,
(b) that the Executive has carefully read and fully understands all of the
provisions of this Agreement, and (c) that the Executive is voluntarily entering
into this Agreement.

 

9.         This General Release shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to the
conflicts of laws principles thereof or to those of any other jurisdiction
which, in either case, could cause

 

--------------------------------------------------------------------------------


 

the application of the laws of any jurisdiction other than the State of New
York.  This General Release is binding on the successors and assigns of, and
sets forth the entire agreement between, the parties hereto; fully supersedes
any and all prior agreements or understandings between the parties hereto
pertaining to the subject matter hereof; and may not be changed except by
explicit written agreement to that effect subscribed by the parties hereto.

 

 

PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

 

This General Release is executed by the Executive and Employer as of the
               day of                     , 20      .

 

 

 

 

 

Leslie Moonves

 

 

 

 

 

CBS CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

 
